DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to the correspondence filled on 3/11/21.

Examiner's Amendment

The application has been amended as follows: An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consider action of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner's amendment was given in a telephone interview with Tue Nguyen (Reg. 53,390) on 3/26/21.

Application has been amended as follows: 


	I. Claim 1, 7 and 14 has been amended as below -

IN THE CLAIMS



wherein the inspection system comprises a digital camera subsystem fixedly mounted in a frame with the frame comprising a location for holding an item to be inspected,
wherein the inspection system comprises an image analysis subsystem to computationally post-process image data acquired by the digital camera subsystem,
wherein the digital camera subsystem comprises an array of multiple micro-cameras,
wherein each micro-camera comprises a digital image sensor and a lens system that is configured to image a fraction of the item to be inspected at an image resolution of 20 micrometers or smaller, and
wherein the digital camera subsystem is configured to detect optical radiation over a field-of-view of 100 mm or more in one diagonal dimension in a single snapshot,
wherein at least two micro-cameras of the multiple micro-cameras are capable of focusing at different axial planes of the item to inspect curved items.


7. (Currently amended)	The system in claim or 6
wherein the illumination of the object is configured to change between the image acquisition from each micro-camera within the digital camera subsystem.

14. (Currently amended)	The system in claim 1,
wherein the digital camera subsystem comprises multiple arrays of multiple micro-cameras,
wherein the multiple arrays of multiple micro-cameras are configured to acquire images of the item from multiple angles or positions.

Allowable Subject Matter

Examiner's Statement of Reasons for Allowance/Examiner's Amendment/Comment:

Claims are interpreted based in algorithm described in Fig. 9 and associated disclosure especially paragraph [0096]. The cited prior art failed to teach and suggest every limitation of the claims as presented. The prior art of record does not disclose, teach, or suggest neither singly nor in combination the claimed limitations of independent claim(s) as a whole.

Following are the prior art made of record and not relied upon. These are considered pertinent to applicant’s disclosure.

Document Number
Date
Inventor Names
Classification
US-20110284625 A1
11-2011
Smith; Taylor
G06K7/1098
US-20120133920 A1
05-2012
Skunes; Timothy A.
H04N7/188
US-20150091891 A1
04-2015
Raheman; Fazal
G06F3/017
US-20150192529 A1
07-2015
SATO; Yusuke
G01N21/88
US-20170016878 A1
01-2017
Khismatullin; Damir
G01N11/16
US 10438339 B1
09-2016
Czarnota; Patrick J.
G 06 T 7/001


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion

For the reasons above, claims 1-17 have been allowed and remain pending.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIM N NIRJHAR whose telephone number is (571)272-3792.  The examiner can normally be reached on Monday - Friday, 8 am to 5 pm ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on (571)272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/NASIM N NIRJHAR/Primary Examiner, Art Unit 2482